From conviction in the District Court of Potter County for selling intoxicating liquor, with punishment fixed at two years in the penitentiary, this appeal is taken.
The facts show a sale of five cases of intoxicating liquor by appellant to one Spencer. Spencer testified positively to the purchase of the whiskey and the payment therefor. The only complaint in the brief for appellant is of the failure to give special charge No. 2. Same in substance sought to have the jury told that if they believed from the evidence that any other witness in the case besides the purchaser had a guilty knowledge of the transaction under investigation, or participated in same, they could not convict on the testimony of such witness, unless there was other testimony in the case corroborative of his testimony tending to connect the defendant with the offense committed. Such a charge as this is wholly insufficient. It directs the attention of the jury to no witness and gives them no guide or direction by which they could determine to whom said charge sought application. No other witness in the case *Page 284 
testified to any matter in anywise affecting the sufficiency of the testimony of the State witness Spencer. Spencer said that after buying the whiskey from appellant he took it out and hid it in a pasture. The other State witnesses testified that at different times they saw this whiskey in the pasture. None of them claim to be concerned in or to have any knowledge of or connection with the alleged sale. They would not be accomplices in the transaction. We find no witness in the record to whom the rule of accomplice testimony could be applied.
Being unable to agree with appellant's contention, the judgment will be affirmed.
Affirmed.